Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Information Disclosure Statement
	The information disclosure statement filed 2/17/2022 has been considered by the Examiner.
Allowable Subject Matter
	Claims 1-20 have been amended to include modulating the one or more beams to have phase non-linearities wherein determinations are made based on shapes of the first and second peaks being caused by the non-linearities.
	None of the prior art, both previously and presently cited, teaches or renders obvious these limitations, as they are set forth in the entire context of claims 1-20.
	As a result, Applicant’s amendment and arguments filed 4/21/2022 render claims 1-20 allowed.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/Primary Examiner, Art Unit 3645